Exhibit 10.3


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between SJW
Group (the “Company”) and Eric W. Thornburg (the “Executive”) as of September
26, 2017.
WHEREAS, the Company desires to employ the Executive as its President and Chief
Executive Officer and the Executive desires to serve in such capacity on behalf
of the Company.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:
1.
Employment.

(a)    Term. The initial term of this Agreement shall begin on November 6, 2017
(the “Effective Date”), and shall continue until December 31, 2019, unless
sooner terminated by either party as set forth below, or until the termination
of the Executive’s employment, if earlier. This Agreement shall automatically
renew for successive additional one-year periods at the end of the initial term
and each successive one-year period, if any, unless either party gives the other
party written notice at least 90 days prior to the end of the initial term or
any one-year renewal period (as applicable) that the term of this Agreement
shall not be further extended. The period commencing on the Effective Date and
ending on the date on which the term of this Agreement terminates is referred to
herein as the “Term”. The Company’s failure to renew the Agreement at the end of
the Term shall not, by itself, constitute termination without Cause (as defined
below).
(b)    Positions and Duties. During the Term, the Executive shall serve as the
President and Chief Executive Officer of the Company, the Chief Executive
Officer of San Jose Water Company, the President and Chief Executive Officer of
SJW Land Company and the Chief Executive Officer of SJWTX, Inc. with duties,
responsibilities and authority commensurate therewith and shall report to the
Board of Directors of the Company (the “Board”). The Executive shall also serve
in officer positions with one or more other subsidiaries of the Company as
requested by the Board. The Executive shall perform all duties and accept all
responsibilities incident to such positions as may be reasonably assigned to the
Executive by the Board.
(c)    Board Position. On the Effective Date, the Executive shall be appointed
as a member of the Board. For as long as the Executive remains the Chief
Executive Officer of the Company, the Company agrees to nominate the Executive
as a member of the Board at each meeting of shareholders at which Board members
are to be elected. It is the Company’s expectation that the Executive shall be
appointed Chairman of the Board at the Board meeting immediately following the
Company’s 2018 Annual Meeting of Stockholders. The Executive shall also serve as
a member of the board of directors of San Jose Water Company and such other
subsidiaries of the Company as requested by the Board. The Executive shall serve
in such capacities at no additional compensation.
(d)    At-Will Employment. Although this Agreement has a term set forth above,
the Executive’s employment with the Company may be terminated by the Executive
or by the Company at any time during or after the term of the Agreement, for any
reason, subject to the provisions of





--------------------------------------------------------------------------------




Section 7 below. The at-will nature of the Executive’s employment relationship
with the Company, as described immediately above, may only be changed by express
written approval of a disinterested majority of the Board.
(e)    Efforts. During the Term, the Executive shall devote his full business
time, efforts and attention to promote the business and affairs of the Company
and its affiliated entities, and shall be engaged in other business activities
only to the extent that such activities do not materially interfere or conflict
with the Executive’s obligations to the Company hereunder, including, without
limitation, obligations pursuant to Section 13 and Section 14 below. The
foregoing shall not be construed as preventing the Executive from (i) serving on
civic, educational, philanthropic or charitable boards or committees, or, with
the prior written consent of the Board, in its sole discretion, on for-profit
boards, and (ii) managing personal investments, so long as such activities are
permitted under the Company’s Code of Ethical Business Conduct and employment
policies and do not violate the provisions of Section 13 and Section 14 below.
(f)    Principal Place of Employment. The Executive understands and agrees that
his principal place of employment will be in the Company’s offices located in
San Jose, California, and that the Executive will be required to travel for
business in the course of performing his duties for the Company.
2.    Compensation.
(a)    Base Salary. During the Term, the Company shall pay the Executive a base
salary (“Base Salary”), at the annual rate of $700,000, which shall be paid in
installments in accordance with the Company’s normal payroll practices.
Beginning for 2019, the Executive’s Base Salary shall be reviewed annually by
the Board pursuant to the normal performance review policies for senior level
executives and may be adjusted from time to time as the Board deems appropriate.
(b)    Annual Bonus. The Executive shall be eligible to receive an annual bonus
for each calendar year during the Term, commencing with the 2018 year, based on
the attainment of individual and corporate performance goals and targets
established by the Executive Compensation Committee (“Annual Bonus”). The target
amount of the Executive’s Annual Bonus for any calendar year during the Term
shall be no less than 50% of the Executive’s annual Base Salary, with the actual
Annual Bonus for any calendar year within the Term ranging from 0% to a maximum
Annual Bonus of 75% of the Executive’s annual Base Salary, based on the
Executive Compensation Committee’s determination of the level of achievement of
the applicable performance goals for the year. Any Annual Bonus shall be paid
after the end of the calendar year to which it relates, at the same time and
under the same terms and conditions as the bonuses for other executives of the
Company; provided that in no event shall the Executive’s Annual Bonus be paid
later than March 15 after the calendar year to which the Annual Bonus relates.
The Annual Bonus shall be subject to the terms of the Company’s Executive
Officer Short-Term Incentive Plan, as may be amended.
(c)    Special Sign-On Bonus. The Executive shall be eligible to receive a
special sign-on bonus in the amount of $310,000 (the “Sign-On Bonus”), payable
at the same time as the bonuses for other executives of the Company for calendar
year 2017 are paid, subject to continued employment through the payment date
(but in any event no later than March 15, 2018).




--------------------------------------------------------------------------------




(d)    Equity Compensation. Contingent upon the commencement of the Executive’s
employment on the Effective Date and continued employment through the applicable
grant dates, the Executive shall be eligible to receive the initial and special
equity awards as set forth below, subject to the terms of the Company’s
Long-Term Incentive Plan, as may be amended.
(i)    Initial Grants: The Executive will be granted two initial awards of
restricted stock units (“RSUs”):
(1)    The first award will cover a number of shares of the Company’s common
stock determined by dividing $225,000 by the Share Price on the date of grant of
the award, rounded to the nearest whole number (the “Initial Time-Based Grant”).
The Initial Time-Based Grant shall be made at the same time as the 2018 annual
time-based equity awards are granted to other executives of the Company in the
first quarter of 2018. The Initial Time-Based Grant will vest in three equal
installments on each of December 31, 2018, December 31, 2019 and December 31,
2020, subject to continued employment with the Company through the respective
vesting dates. The remaining terms of the Initial Time-Based Grant (including
any accelerated vesting), shall be as set forth in substantially the form of the
Restricted Stock Unit Issuance Agreement attached hereto as Exhibit A.
(2)    The second award will cover a target number of shares of the Company’s
common stock determined by dividing $525,000 by the Share Price on the date of
grant of the award, rounded to the nearest whole number (the “Initial
Performance-Based Grant”). The Initial Performance-Based Grant shall be made at
the same time as the 2018 annual performance-based equity awards are granted to
other executives of the Company in the first quarter of 2018. The Initial
Performance-Based Grant will vest on December 31, 2020 based on the achievement
of performance goals (as measured over the applicable three-year performance
period) as determined by the Executive Compensation Committee and consistent
with past practices, and continued employment with the Company through the
vesting date (except to the extent any accelerated vesting is approved by the
Executive Compensation Committee at the time of grant of the award).
(ii)    Special Grant: The Executive will be granted a special award of RSUs
which will be made following the Effective Date but prior to December 31, 2017.
The award will cover a number of shares of the Company’s common stock determined
by dividing $900,000 by the Share Price on the date of grant of the award,
rounded to the nearest whole number (the “Special Time-Based Grant”). The
Special Time-Based Grant will vest in three equal installments on each of
December 31, 2018, December 31, 2019 and December 31, 2020, subject to continued
employment with the Company through the respective vesting dates. The remaining
terms of the Special Time-Based Grant (including any accelerated vesting), shall
be as set forth in substantially the form of the Restricted Stock Unit Issuance
Agreement attached hereto as Exhibit B.
(iii)    For purposes of this Section 2(d), “Share Price” shall mean the closing
price per share of Company common stock at the close of regular hours trading on
the New York Stock Exchange on the relevant date.
(iv)    Dividend equivalent rights will not accrue with respect to the Initial
Grant or the Special Grant.




--------------------------------------------------------------------------------




(e)    Relocation Expenses. The Company will reimburse the Executive for (i) up
to six months of reasonable temporary housing expenses in the San Jose area (to
be extended on a month by month basis as necessary and approved by the Chair of
the Executive Compensation Committee for up to an additional six months)
commencing as of the Effective Date and conditioned on the Executive’s continued
employment with the Company and (ii) the reasonable moving and travel expenses
incurred in connection with the Executive’s (and his spouse’s) relocation to the
San Jose Area.
3.    Retirement and Welfare Benefits and Perquisites.
(a)    During the Term, the Executive shall be eligible to participate in the
Company’s social welfare and qualified retirement benefit plans and programs
available to employees of the Company, pursuant to their respective terms and
conditions. Nothing in this Agreement shall preclude the Company or any
affiliate of the Company from terminating or amending any employee benefit plan
or program from time to time after the Effective Date.
(b)    The Executive will be eligible to receive the same perquisites as in
effect for other senior executives of the Company, including a Company-provided
motor vehicle and maintenance thereof. In addition, effective January 1, 2018
and continuing during the Term, the Company will reimburse the Executive for
reasonable business related personal expenses (which are approved by the Chair
of the Executive Compensation Committee), up to $40,000 per calendar year.
4.    Cash-Balance SERP Benefits.  The Executive shall be eligible to
participate in the Company’s Cash Balance Executive Supplemental Retirement Plan
(the “Cash-Balance SERP”) with respect to the benefit described in Article III
of the Cash-Balance SERP (i.e., the Retirement Benefit that is offset by the
benefit payable to the Executive under the terms of the San Jose Water Company
Retirement Plan, a tax-qualified defined benefit pension plan); provided, the
Cash-Balance SERP benefit shall provide the Executive with a compensation
crediting rate of 39% until the end of the calendar quarter in which the
Executive attains age 65.  Beginning with the calendar quarter next following
the Executive’s attainment of age 65, the Executive’s compensation crediting
rate will revert to the then applicable rate under Section 3.2(a) of the
Cash-Balance SERP.
5.    Vacation. During the Term, the Executive shall be entitled to three weeks
of vacation each year and holiday and sick leave at levels commensurate with
those provided to other senior executives of the Company, in accordance with the
Company’s vacation, holiday and other pay for time not worked policies;
provided, however, that beginning in 2019, the Executive shall be eligible for
four weeks of vacation each year.
6.    Business Expenses. The Company shall reimburse the Executive for all
necessary and reasonable travel (which does not include commuting) and other
business expenses incurred by the Executive in the performance of his duties
hereunder.
7.    Termination of Employment.




--------------------------------------------------------------------------------




(a)    Termination. The Company may terminate the Executive’s employment at any
time with or without Cause, subject to the provisions of this Section 7. The
Executive may voluntarily terminate employment for any reason upon 30 days’
prior written notice to the Company or in accordance with the requirements of
Section 7(d) in the event of a termination for Good Reason. Upon the Executive’s
termination of employment for any reason, the Company shall pay the Executive
(i) the Base Salary through the date of termination, (ii) any earned but unpaid
Annual Bonus for any year preceding the year of termination, (iii) the value all
accrued and unused vacation based on the Executive’s most recent level of Base
Salary and (iv) any benefits accrued and due under any applicable benefit plans
and programs of the Company (the “Accrued Obligations”).
(b)    Severance Benefits.
(i)    The Executive shall be eligible for benefits under the Company’s
Executive Severance Plan, as may be amended from time to time, which provides
benefits in the event of a qualifying termination of the Executive’s employment
in connection with a Change in Control, as defined therein with the applicable
cash amount under Section 2(a)(1) to be determined in the same manner as for the
other officers participating in the plan; provided, however, that the Executive
shall not be eligible to receive any tax gross-up benefits thereunder. In
addition, if the Executive’s employment is terminated under circumstance
entitling him to benefits under the Executive Severance Plan, the Company will
pay the Executive an amount equal to the Annual Bonus for the year of
termination based on actual performance, pro-rated for the number of days of
employment during the year of termination, which shall be paid in a lump sum
payment at the same time annual bonuses for such year are paid to other
executives of the Company (but in any event no later than March 15 of the year
following the year of the termination of employment).
(ii)    If (A) the Executive incurs an Involuntary Termination (other than due
to death or Disability, as all such terms are defined below), (B) the Executive
is not eligible for benefits under the Company’s Executive Severance Plan and
(C) the Executive timely executes and does not revoke a written Release (as
defined below), the Executive shall be entitled to receive, in lieu of any
payments under any severance plan or program for employees or executives, the
severance payments and benefits set forth in either subsection (1) or (2) below
(but not both).
(1)    If the Involuntary Termination occurs on or prior to December 31, 2019,
the Company will pay the Executive an amount equal to:
a.    two times the sum of (A) the Executive’s annual Base Salary, plus (B) the
Executive’s target Annual Bonus for the year of termination, which shall be paid
in a lump sum payment on the 60th day following the termination date;
b.    the Sign-On Bonus to the extent unpaid, which shall be paid in a lump sum
payment on the 60th day following the termination date; and
c.    an amount equal to the Annual Bonus for the year of termination based on
actual performance, pro-rated for the number of days of employment




--------------------------------------------------------------------------------




during the year of termination, which shall be paid in a lump sum payment at the
same time annual bonuses for such year are paid to other executives of the
Company.
(2)    If the Involuntary Termination occurs after December 31, 2019, the
Company will pay the Executive an amount equal to
a.    the sum of (A) the Executive’s annual Base Salary, plus (B) the
Executive’s target Annual Bonus for the year of termination, which shall be paid
in a lump sum payment on the 60th day following the termination date; and
b.    an amount equal to the Annual Bonus for the year of termination based on
actual performance, pro-rated for the number of days of employment during the
year of termination, which shall be paid in a lump sum payment at the same time
annual bonuses for such year are paid to other executives of the Company.
(c)    “Cause” shall mean the Executive’s:
(i)    material breach of this Agreement;
(ii)    breach of the confidentiality policies of, or breach of the
non-solicitation or inventions assignment agreement with, the Company or any of
its affiliates;
(iii)    commission of an act of dishonesty, fraud, embezzlement or theft;
(iv)    engagement in conduct that causes, or is likely to cause, material
damage to the reputation of the Company or any of its affiliates;
(v)    gross negligence or willful misconduct in the performance of the material
duties of the Executive’s positions (other than by reason of Disability) after
receipt of a written warning from the Board;
(vi)    commission of a felony or any crime of moral turpitude; or
(vii)    material failure to comply with the Company’s Code of Ethical Business
Conduct or the Company’s material written employment policies.
(d)    “Good Reason” shall mean the occurrence of one or more of the following
without the Executive’s express written consent:
(i)    a material diminution in the Executive’s authority, duties or
responsibilities;
(ii)    a material change in the geographic location at which the Executive must
perform services under this Agreement;
(iii)    a material diminution in the Executive’s base compensation;




--------------------------------------------------------------------------------




(iv)    any action or inaction that constitutes a material breach by the Company
of this Agreement;
(v)    the failure of a successor to the Company to assume this Agreement in
accordance with Section 23; or
(vi)    the appointment of a Chairman of the Board other than the Executive
after the 2018 Annual Meeting of Stockholders; provided that this shall not be
Good Reason if the rules of the principal exchange on which the Company’s
securities trade or other applicable law prohibit an individual from
simultaneously holding the offices of both Chief Executive Officer and Chairman
of the Board; and provided further that it shall not be Good Reason if the
Executive is not appointed as Chairman of the Board for any period on or after
the 2019 Annual Meeting of the Stockholders.
In order to constitute Good Reason, (i) the Executive must provide written
notice identifying the event of Good Reason to the Company within 30 days after
the event constituting Good Reason, (ii) the Company shall have a period of 30
days in which it may correct the act or failure to act that constitutes the
grounds for Good Reason as set forth in the Executive’s notice of termination
and (iii) if the Company does not correct the act or failure to act, the
Executive’s employment will terminate for Good Reason on the first business day
following the Company’s 30-day cure period.


(e)    “Involuntary Termination” means (i) the Executive’s termination of
employment by the Company other than for Cause or (ii) the Executive’s voluntary
termination of employment for Good Reason.
(f)    “Release” shall mean a separation agreement and general release of any
and all claims against the Company, it subsidiaries and all their related
parties with respect to all matters arising out of the Executive’s employment by
the Company and its subsidiaries, and the termination thereof (other than claims
for any entitlements under the terms of this Agreement or under any plans or
programs of the Company under which the Executive has accrued and is due a
benefit). The Release will be in substantially the form attached hereto as
Exhibit C, subject to such legally required changes as the Company may require.
(g)    Termination for Cause. The Company may terminate the Executive’s
employment at any time for Cause upon written notice to the Executive, in which
event all payments under this Agreement shall cease, except for any Accrued
Obligations.
(h)    Termination following Disability. If the Executive incurs a Disability
during the Term, the Company may terminate the Executive’s employment on or
after the date of Disability. If the Executive’s employment terminates on
account of Disability, the Executive shall be entitled to receive any Accrued
Obligations. Otherwise, the Company shall have no further liability or
obligation under this Agreement to the Executive. For purposes of this
Agreement, the term “Disability” shall mean the Executive is eligible to receive
long-term disability benefits under the Company’s long-term disability plan.
(i)    Death. If the Executive dies during the Term, the Executive’s employment
shall terminate on the date of death and the Company shall pay to the
Executive’s executor, legal




--------------------------------------------------------------------------------




representative, administrator or designated beneficiary, as applicable, any
Accrued Obligations. Otherwise, the Company shall have no further liability or
obligation under this Agreement to the Executive’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through the Executive.
8.    Section 409A.
(a)    This Agreement is intended to comply with section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and its corresponding regulations,
or an exemption, and payments may only be made under this Agreement upon an
event and in a manner permitted by section 409A of the Code, to the extent
applicable. Severance benefits under this Agreement are intended to be exempt
from section 409A of the Code under the “short-term deferral” exception, to the
maximum extent applicable, and then under the “separation pay” exception, to the
maximum extent applicable. Notwithstanding anything in this Agreement to the
contrary, if required by section 409A of the Code, if the Executive is
considered a “specified employee” for purposes of section 409A of the Code and
if payment of any amounts under this Agreement is required to be delayed for a
period of six months after separation from service pursuant to section 409A of
the Code, payment of such amounts shall be delayed as required by section 409A
of the Code, and the accumulated amounts shall be paid in a lump sum payment
within ten days after the end of the six-month period. If the Executive dies
during the postponement period prior to the payment of benefits, the amounts
withheld on account of section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 60 days after the date of the
Executive’s death.
(b)    All payments of nonqualified deferred compensation (within the meaning of
section 409A of the Code), which are to be made upon a termination of employment
under this Agreement, may only be made upon a “separation from service” under
section 409A of the Code. For purposes of section 409A of the Code, each payment
hereunder shall be treated as a separate payment and the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment. Notwithstanding any
provision of this Agreement to the contrary, in no event shall the timing of the
Executive’s execution of the Release, directly or indirectly, result in the
Executive designating the calendar year of payment of any amounts of deferred
compensation subject to section 409A of the Code, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year.
(c)    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (ii) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit.




--------------------------------------------------------------------------------




9.    Non-Solicitation. During the Term and for one year thereafter, the
Executive hereby agrees that he will not (i) encourage any employee, consultant,
or person who was employed by the Company on the date of termination of the
Executive’s employment (or at any time during the six-month period prior to
termination of the Executive’s employment) to leave the Company for any reason,
nor will the Executive solicit their services; or (ii) assist any other person
or entity in such encouragement or solicitation. This provision is not intended
to restrict the Executive from performing the duties of the Executive’s
employment in the best interest of the Company.
10.    Proprietary Information
(a)    Confidentiality of Proprietary Information. At all times, the Executive
will hold in strictest confidence and will not disclose, use, lecture upon or
publish any of the Proprietary Information (defined below) of the Company or an
affiliate, except as such disclosure, use or publication may be required in
connection with the Executive’s work for the Company or as described in Section
10(b) below, or unless the Company expressly authorizes such disclosure in
writing. “Proprietary Information” shall mean any and all confidential and/or
proprietary knowledge, data or information of the Company and its affiliates and
shareholders, including but not limited to information relating to financial
matters, investments, budgets, business plans, marketing plans, personnel
matters, business contacts, products, processes, know-how, designs, methods,
improvements, discoveries, inventions, ideas, data, programs, and other works of
authorship.
(b)    Reports to Government Entities. Nothing in this Agreement shall prohibit
or restrict the Executive from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. The Executive
does not need the prior authorization of the Company to engage in such
communications, respond to such inquiries, provide confidential information or
documents to the Regulators, or make any such reports or disclosures to the
Regulators. The Executive is not required to notify the Company that the
Executive has engaged in such communications with the Regulators. If the
Executive is required by law to disclose Proprietary Information, other than to
Regulators as described above, the Executive shall give prompt written notice to
the Company so as to permit the Company to protect its interests in
confidentiality to the extent possible. Federal law provides criminal and civil
immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.




--------------------------------------------------------------------------------




(c)    Inventions Assignment. The Executive agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, reports,
and all similar or related information which relates to the Company’s or its
affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by
Executive while employed by the Company (“Work Product”) belong to the Company.
The Executive will promptly disclose such Work Product to the Board and perform
all actions reasonably requested by the Board (whether during or after the Term)
to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorneys and other instruments). If requested
by the Company, the Executive agrees to execute any inventions assignment and
confidentiality agreement that is required to be signed by Company employees
generally.
(d)    Return of Company Property. Upon termination of the Executive’s
employment with the Company for any reason, and at any earlier time the Company
requests, the Executive will deliver to the person designated by the Company all
originals and copies of all documents and property of the Company or an
affiliate that is in the Executive’s possession, under the Executive’s control
or to which the Executive may have access. The Executive will not reproduce or
appropriate for the Executive’s own use, or for the use of others, any property,
Proprietary Information or Work Product.
11.    Legal and Equitable Remedies.
(a)    Because the Executive’s services are personal and unique and the
Executive has had and will continue to have access to and has become and will
continue to become acquainted with the proprietary information of the Company
and its affiliates, and because any breach by the Executive of any of the
restrictive covenants contained in Section 9 and Section 10 would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy, the Company shall have the right to enforce Section 9 and
Section 10 and any of their provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that the Company may have for a breach, or threatened breach, of
the restrictive covenants set forth in Section 9 and Section 10. The Executive
agrees that in any action in which the Company seeks injunction, specific
performance or other equitable relief, the Executive will not assert or contend
that any of the provisions of Section 9 or Section 10 are unreasonable or
otherwise unenforceable.
(b)    The Executive irrevocably and unconditionally (i) agrees that any legal
proceeding arising out of this Agreement shall be brought solely in the United
States District Court for the Northern District of California, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Santa Clara County, (ii) consents to the exclusive
jurisdiction of such court in any such proceeding, and (iii) waives any
objection to the laying of venue of any such proceeding in any such court. The
Executive also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers.
(c)    Notwithstanding anything in this Agreement to the contrary, if the
Executive breaches any of the Executive’s obligations under Section 9 or Section
10, the Company shall be obligated to provide only the compensation and accrued
benefits required by any Company benefit




--------------------------------------------------------------------------------




plans, policies or practices then applicable to the Executive in accordance with
the terms thereof, and all payments under Section 2 or Section 7 hereof, as
applicable, shall cease other than the payment of Accrued Benefits. In such
event, the Company may require that the Executive repay all amounts theretofore
paid to him pursuant to Section 7 hereof, and in such case, the Executive shall
promptly repay such amounts within the timeframe specified by the Company (which
shall be no earlier than 60 days following notice of the required payment to the
Executive).
12.    Acknowledgement of Satisfaction of All Pre-Employment Conditions.
(a)    Right to Work. For purposes of federal immigration law, the Executive
will be required to provide to the Company documentary evidence of the
Executive’s identity and eligibility for employment in the United States. Such
documentation must be provided to the Company within three days following the
Effective Date, or the Company’s employment relationship with the Executive may
be terminated and this Agreement will be void.
(b)    Verification of Information. By entering into this Agreement, the
Executive warrants that all information provided by the Executive is true and
correct to the best of the Executive’s knowledge, and the Executive expressly
releases all parties from any and all liability for damages that may result from
obtaining, furnishing, collecting or verifying such information, as well as from
the use of or disclosure of such information by the Company or its agents.
13.    No Conflicting Obligations. The Executive understands and agrees that by
entering into this Agreement, the Executive represents to the Company that
performance of the Executive’s duties to the Company and the terms of this
Agreement will not breach any other agreement (written or oral) to which the
Executive is a party (including without limitation, current or past employers)
and that the Executive has not, and will not during the term of the Executive’s
employment with the Company, enter into any oral or written agreement which may
result in a conflict of interest or may otherwise be in conflict with any of the
provisions of this Agreement or the Company’s policies. The Executive is not to
bring with the Executive to the Company, or use or disclose to any person
associated with the Company, any confidential or proprietary information
belonging to any former employer or other person or entity with respect to which
the Executive owes an obligation of confidentiality under any agreement or
otherwise. The Company does not need and will not use such information. Also,
the Company expects the Executive to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that the Executive refrain from having any contact with
such persons until such time as any non-solicitation obligation expires. To the
extent that the Executive is bound by any such obligations, the Executive must
inform the Company’s General Counsel immediately prior to accepting this
Agreement.
14.    General Obligations. As an employee, the Executive will be expected to
adhere to the Company’s standards of professionalism, loyalty, integrity,
honesty, reliability and respect for all. Please note that the Company is an
equal opportunity employer. The Company does not permit, and will not tolerate,
the unlawful discrimination or harassment of any employees, applicants,
consultants, or related third parties on the basis of sex, gender, gender
identity, gender expression, sex stereotype, transgender, race, color, religion
or religious creed, age, national origin or ancestry, marital status, military
or protected veteran status, immigration status, mental or physical disability




--------------------------------------------------------------------------------




or medical condition, genetic information, sexual orientation, pregnancy,
childbirth or related medical condition, or any other status protected by
applicable law. Any questions regarding this EEO statement should be directed to
Human Resources. The Executive will also be required to review, understand, and
comply with all other generally applicable written employment policies that the
Company may adopt from time to time.
15.    Termination Obligations.
(a)    Upon termination of the Executive’s employment with the Company for any
reason, the Executive will resign in writing (or be deemed to have resigned)
from all other offices and directorships then held with the Company or any
affiliate of the Company, unless otherwise agreed with the Company.
(b)    Following the termination of the Executive’s employment with the Company
for any reason, the Executive shall fully cooperate with the Company in all
matters relating to the winding up of pending work on behalf of the Company and
the orderly transfer of duties, responsibilities, and knowledge to such persons
as the Company shall designate. The Executive shall also cooperate in the
defense of any action brought by any third party against the Company. If
necessary, the Company shall pay the Executive for the Executive’s time incurred
to comply with this provision at a reasonable per diem or per hour rate as to be
mutually determined between the Executive and the Company.
(c)    Following the termination of the Executive’s employment with the Company
for any reason, the Executive agrees that the Executive will not at any time
make any statements or comments (written or oral) to any third party or take any
action disparaging the integrity or reputation of the Company or any of its
subsidiaries, employees, officers or directors, subject to the provisions of
Section 10(b).
16.    Survival. The respective rights and obligations of the parties under this
Agreement (including, but not limited to, Sections 9, 10, 11 and 15) shall
survive any termination of the Executive’s employment or termination or
expiration of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
17.    No Mitigation or Set Off. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others.
18.    Section 280G. In the event of a change in ownership or control under
section 280G of the Code, if it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”), would constitute an “excess parachute payment”
within the meaning of section 280G




--------------------------------------------------------------------------------




of the Code, the aggregate present value of the Payments under this Agreement
shall be reduced (but not below zero) to the Reduced Amount (defined below) if
and only if the Accounting Firm (described below) determines that the reduction
will provide Executive with a greater net after-tax benefit than would no
reduction. No reduction shall be made unless the reduction would provide the
Executive with a greater net after-tax benefit. The determinations under this
Section shall be made as follows:
(a)    The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of Payments under this Agreement without
causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with section 280G(d)(4) of the Code.
The term “Excise Tax” means the excise tax imposed under section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
(b)    In the event of a reduction of a Payment under this Section 18, the
reduction shall occur in the following order:  (i) any cash Payments that are
exempt from Section 409A of the Code; (ii) any cash Payments subject to
Section 409A of the Code in the reverse order in which such Payments would be
paid or provided (beginning with such payment or benefit that would be made last
in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time); (iii) cancellation of accelerated
vesting of equity awards; and (iv) reduction of continued employee benefits.  In
the event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Executive’s equity awards.
(c)    All determinations to be made under this Section shall be made by an
independent certified public accounting firm selected by the Company and agreed
to by the Executive immediately prior to the change in ownership or control
transaction (the “Accounting Firm”). The Accounting Firm shall provide its
determinations and any supporting calculations both to the Company and Executive
within ten days of the transaction. Any such determination by the Accounting
Firm shall be binding upon the Company and Executive. All of the fees and
expenses of the Accounting Firm in performing the determinations referred to in
this Section shall be borne solely by the Company.
19.    Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered (including by
courier) or mailed by registered or certified mail, as follows (provided that
notice of change of address shall be deemed given only when received):
If to the Company, to:
SJW Group
110 W. Taylor Street
San Jose, CA 95110-2131
Attn: Corporate Secretary of SJW Group






--------------------------------------------------------------------------------




If to the Executive, to the most recent address on file with the Company or to
such other names or addresses as the Company or the Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.
20.    Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.
21.    Reimbursements. In order to receive reimbursements under this Agreement,
the Executive must submit proper documentation for each expense eligible for
reimbursement within sixty (60) days after the later of (i) the Executive’s
incurrence of such expense or (ii) the Executive’s receipt of the invoice for
such expense. If such expense qualifies for reimbursement, then the Company will
reimburse the Executive for that expense within thirty (30) business days
thereafter, net of applicable withholding taxes.
22.    Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.
23.    Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within 15 days of such succession, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place, and the Executive acknowledges that in such event the obligations
of the Executive hereunder, including but not limited to those under Section 9
and Section 10, will continue to apply in favor of the successor.
24.    Clawback. Notwithstanding anything to the contrary in this Agreement, all
compensation paid to the Executive by the Company and/or any subsidiary (whether
payable pursuant to this Agreement or otherwise) will be subject to reduction,
recovery and/or recoupment to the extent required by any present or future law,
government regulation or stock exchange listing requirement or any policy
adopted by the Company to comply with applicable law, government regulation
and/or stock exchange listing requirement.




--------------------------------------------------------------------------------




25.    Company Policies. The Executive shall be subject to the insider trading
policies, and other policies that may be implemented by the Board from time to
time with respect to officers of the Company.
26.    Indemnification. The Company and the Executive shall enter into the
Company’s standard form of indemnification agreement.
27.    Attorneys’ and Financial or Compensation Advisor Fees. The Company will
pay directly or reimburse the Executive for reasonable legal fees and costs and
the reasonable fees and costs of a financial or compensation advisor incurred in
connection with negotiating and reviewing this Agreement and any related
documents or matters.
28.    Entire Agreement. This Agreement (together with the Executive Severance
Plan, the SERP and all other documents referenced herein) sets forth the entire
agreement of the parties hereto and supersedes any and all prior agreements and
understandings concerning the Executive’s employment by the Company. This
Agreement may be changed only by a written document signed by the Executive and
the Chair of the Executive Compensation Committee.
29.    Severability. If any provision of this Agreement or application thereof
to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.
30.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive and procedural laws of California
without regard to rules governing conflicts of law.
31.    Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be an
original, but all of which together shall constitute one instrument.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
                        
SJW GROUP
 
/s/ Daniel B. More
Name: Daniel B. More
Title: Chair, Executive Compensation Committee
Date: September 26, 2017

EXECUTIVE
 
/s/ Eric W. Thornburg
Name: Eric W. Thornburg









--------------------------------------------------------------------------------






Exhibit A


Restricted Stock Unit Issuance Agreement (Initial Time-Based Grant)




--------------------------------------------------------------------------------






SJW GROUP
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the Plan for the purpose of retaining the services
of selected Employees of the Corporation (or any Parent or Subsidiary).


B.    Participant is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of an equity incentive award under the Plan designed to retain
Participant’s continued service.


C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
1.    Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit which vests during Participant’s period of Service shall
entitle Participant to receive one share of Common Stock on the applicable
issuance date for that share. The number of shares of Common Stock subject to
the awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the applicable date or dates on which those vested shares shall become
issuable to Participant and the remaining terms and conditions governing the
award (the “Award”) shall be as set forth in this Agreement.
Participant
__________________________
Award Date:
___________________
Number of Shares
Subject to Award:
________ shares of Common Stock (the “Shares”)
Vesting Schedule:
The Shares shall vest in a series of three (3) successive equal annual
installments upon Participant’s completion of each year of Service over the
three (3)-year period measured from the Award Date (the “Normal Vesting
Schedule”). However, the Shares may be subject to accelerated vesting in
accordance with the provisions of Paragraphs 4 and 6 below.





--------------------------------------------------------------------------------






Issuance Schedule:
The Shares in which the Participant vests on an annual basis in accordance with
the Normal Vesting Schedule shall be issued, subject to the Corporation’s
collection of all applicable Withholding Taxes, on the applicable annual vesting
date (the “Issuance Date”) or as soon thereafter as administratively
practicable, but in no event later than the close of the calendar year in which
such annual vesting date occurs or (if later) the fifteenth day of the third
calendar month following such vesting date. The Shares which vest pursuant to
Paragraph 4 or Paragraph 6 of this Agreement shall be issued in accordance with
the provisions of the applicable Paragraph. The applicable Withholding Taxes are
to be collected pursuant to the procedure set forth in Paragraph 8 of this
Agreement.



2.    Limited Transferability. Prior to actual receipt of the Shares which vest
and become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may also direct the Corporation to re-issue the stock certificates
for any Shares which in fact vest and become issuable under the Award during his
or her lifetime to one or more designated family members or a trust established
for Participant and/or his or her family members. Participant may make such a
beneficiary designation or certificate directive at any time by filing the
appropriate form with the Plan Administrator or its designee.
3.    Cessation of Service. Except as otherwise provided in Paragraph 4 or
Paragraph 6 below, should Participant cease Service for any reason prior to
vesting in one or more Shares subject to this Award, then the Award shall be
immediately cancelled with respect to those unvested Shares, and the number of
Restricted Stock Units will be reduced accordingly. Participant shall thereupon
cease to have any right or entitlement to receive any Shares under those
cancelled units.
4.    Accelerated Vesting. Should Participant cease Employee status by reason of
death or Disability, then all of the Shares at the time subject to this Award
shall immediately vest and shall be issued on the date of the Participant’s
Separation from Service due to such death or Disability or as soon as
administratively practicable thereafter, subject to the Corporation’s collection
of the applicable Withholding Taxes, but in no event later than the close of the
calendar year in which such Separation from Service occurs or (if later) the
fifteenth (15th) day of the third (3rd) calendar month following the date of
such Separation from Service.
5.    Stockholder Rights. Participant shall not have any stockholder rights,
including voting, dividend or liquidation rights, with respect to the Shares
subject to the Award until the Shares vest and Participant becomes the record
holder of those Shares upon their actual issuance following the Company’s
collection of the applicable Withholding Taxes.




--------------------------------------------------------------------------------




6.    Change in Control.
A.    Any Restricted Stock Units subject to this Award at the time of a Change
in Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of the underlying Shares
at the time of the Change in Control and provides for the subsequent vesting and
payout of that value in accordance with the same vesting and payout provisions
that would be applicable to those Shares in the absence of such Change in
Control. In the event of such assumption or continuation of the Award or such
replacement of the Award with a cash retention program, no accelerated vesting
of the Restricted Stock Units shall occur at the time of the Change in Control.
B.    In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award will be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for the Common Stock in consummation of the Change in Control, the
successor corporation may, in connection with the assumption or continuation of
the Restricted Stock Units subject to the Award at that time, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in the Change in Control
transaction, provided such shares are registered under the federal securities
laws and readily tradable on an established securities exchange.
C.    Should either of the following events occur during the period commencing
with the earlier of (i) the execution date of any definitive agreement for a
Change in Control transaction or (ii) the actual occurrence of a Change in
Control and ending with the earlier of (x) the expiration of the twenty-four
(24)-month period measured from the effective date of the Change in Control or,
to the extent applicable, (y) the date the definitive agreement for the Change
in Control transaction is terminated or cancelled without the consummation of
the contemplated Change in Control transaction:
(i)    Participant’s Employee status is terminated other than for Good Cause,
or    
(ii)    Participant resigns from Employee status for Good Reason,
then all of the Shares (or other securities or property) at the time subject to
this Award shall immediately vest, and those vested Shares shall be issued on
the date of the Participant’s Separation from Service in connection with such
cessation of Employee status or as soon as administratively practicable
thereafter, subject to the Corporation’s collection of the applicable
Withholding Taxes, but in no event later than the close of the calendar year in
which such Separation from Service occurs or (if later) the fifteenth (15th) day
of the third (3rd) calendar




--------------------------------------------------------------------------------




month following the date of such Separation from Service, unless a further
deferral is required under Paragraph 9.
D.    If the Restricted Stock Units subject to this Award at the time of the
Change in Control are not assumed or otherwise continued in effect or replaced
with a cash retention program in accordance with Paragraph 6.A above, then those
units shall vest immediately prior to the closing of the Change in Control. The
Shares subject to those vested units shall be converted into the right to
receive the same consideration per share of Common Stock payable to the other
stockholders of the Corporation in consummation of that Change in Control, and
such consideration per Share shall be distributed to Participant upon the tenth
(10th) business day following the earliest to occur of (i) the Issuance Date
determined for that Share in accordance with the Normal Vesting Schedule, (ii)
the date of Participant’s Separation from Service or (iii) the first date
following a Qualifying Change in Control on which the distribution can be made
without contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 8.
E.    This Agreement shall not in any way affect the right of the Corporation to
adjust, reorganize or otherwise change its capital or business structure or to
merge, consolidate, dissolve, liquidate or sell or transfer all or any part of
its business or assets.
7.    Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change, and the determination of the Plan Administrator shall be final, binding
and conclusive. In the event of a Change in Control, the adjustments (if any)
shall be made in accordance with the provisions of Paragraph 6.
8.    Issuance of Shares/Collection of Withholding Taxes.
A.    On each applicable Issuance Date (or any earlier date on which the Shares
are to be issued in accordance with the terms of this Agreement), the
Corporation shall issue to or on behalf of the Participant a certificate (which
may be in electronic form) for the applicable number of shares of Common Stock,
subject, however, to the Corporation’s collection of the applicable Withholding
Taxes.
B.    The Corporation shall collect the applicable Withholding Taxes with
respect to the Shares which vest and become issuable hereunder through an
automatic share withholding procedure pursuant to which the Corporation will
withhold, at the time of such issuance, a portion of the Shares with a Fair
Market Value (measured as of the applicable issuance date) equal to the amount
of those taxes; provided, however, that the amount of any Shares so withheld
shall not exceed the amount necessary to satisfy the Corporation‘s required tax
withholding obligations




--------------------------------------------------------------------------------




using the minimum statutory withholding rates for federal and state tax purposes
that are applicable to supplemental taxable income. In the event payment is to
be made in a form other than the Shares, then the Corporation shall collect from
the Participant the applicable Withholding Taxes pursuant to such procedures as
the Corporation deems appropriate under the circumstances.
C.    Notwithstanding the foregoing provisions of Paragraph 8.B, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the Shares or any other
amounts hereunder (the “Employment Taxes”) shall in all events be collected from
the Participant no later than the last business day of the calendar year in
which the Shares or other amounts vest hereunder. Accordingly, to the extent one
or more vested Shares are issued, or other amounts are distributed, in a year
subsequent to the calendar year in which those Shares or other amounts vest, the
Participant shall, on or before the last business day of the calendar year in
which the Shares or other amounts vest, deliver to the Corporation a check
payable to its order in the dollar amount equal to the Employment Taxes required
to be withheld with respect to those Shares or other amounts. The provisions of
this Paragraph 8.C shall be applicable only to the extent necessary to comply
with the applicable tax withholding requirements of Code Section 3121(v).
D.    Except as otherwise provided in Paragraph 6 and Paragraph 8.B, the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued pursuant to this Award shall, to the extent necessary, be
rounded down to the next whole share in order to avoid the issuance of a
fractional share.
9.    Deferred Issuance Date. Notwithstanding any provision to the contrary in
this Agreement, no Shares or other amounts which become issuable or
distributable by reason of Participant’s Separation from Service shall actually
be issued or distributed to Participant prior to the earlier of (i) the first
day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.
10.    Benefit Limit. The benefit limitation of this Paragraph 10 shall apply
only to the extent Participant is not otherwise entitled to a Code Section 4999
tax gross-up under the Corporation’s Executive Severance Plan (or any successor
plan) with respect to the Shares that vest on an accelerated basis in connection
with a Change in Control or subsequent cessation of Employee status:




--------------------------------------------------------------------------------




In the event the vesting and issuance of the Shares subject to this Award would
otherwise constitute a parachute payment under Code Section 280G, then the
vesting and issuance of those Shares shall be subject to reduction to the extent
necessary to assure that the number of Shares which vest and are issued under
this Award will be limited to the greater of (i)  the number of Shares which can
vest and be issued without triggering a parachute payment under Code Section
280G or (ii)  the maximum number of Shares which can vest and be issued under
this Award so as to provide the Participant with the greatest after-tax amount
of such vested and issued Shares after taking into account any excise tax the
Participant may incur under Code Section 4999 with respect to those Shares and
any other benefits or payments to which the Participant may be entitled in
connection with any change in control or ownership of the Corporation or the
subsequent termination of the Participant’s Service.
11.    Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any Stock Exchange on which the Common Stock
may be listed for trading at the time of such issuance.
12.    Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
13.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
14.    Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award. To the
extent there is any ambiguity as to whether any provision of this Agreement
would otherwise contravene one or more applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder, such provision shall
be interpreted and applied in a manner that complies with the applicable
requirements of Code Section 409A and the Treasury Regulations thereunder. For
purposes of Code Section 409A, each installment distribution of Shares (or other
installment distribution hereunder) shall be treated as a separate payment, and
Participant’s right to receive each such installment of Shares (or other
installment distribution hereunder) shall accordingly be treated as a right to
receive a series of separate payments.




--------------------------------------------------------------------------------




15.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules
16.    Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.
IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit
Issuance Agreement on the respective dates indicated below.




                            
SJW GROUP
By:                                                               
Dated:                                                           
 



    




                            
[NAME OF PARTICIPANT]
Signature:                                                     
Address:                                                      
Dated:                                                           
 



                    




--------------------------------------------------------------------------------






APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.    Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B.    Award shall mean the award of Restricted Stock Units made to Participant
pursuant to the terms of the Agreement.
C.    Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
D.    Board shall mean the Corporation’s Board of Directors.
E.    Change in Control shall mean any change in control or ownership of the
Corporation which occurs by reason of one or more of the following events:
(i)    the acquisition, directly or indirectly by any person or related group of
persons (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under control with, the Corporation or an employee benefit
plan maintained by any such entity, of beneficial ownership (as defined in Rule
13d-3 of the Exchange Act) of securities of the Corporation that results in such
person or related group of persons beneficially owning thirty percent (30%) or
more of the total combined voting power of the Corporation’s then-outstanding
securities;
(ii)    a merger, recapitalization, consolidation, or other similar transaction
to which the Corporation is a party, unless securities representing at least
fifty percent (50%) of the combined voting power of the then-outstanding
securities of the surviving entity or a parent thereof are immediately
thereafter beneficially owned, directly or indirectly and in substantially the
same proportion, by the persons who beneficially owned the Corporation’s
outstanding voting securities immediately before the transaction;


(iii)    a sale, transfer or disposition of all or substantially all of the
Corporation’s assets, unless securities representing at least fifty percent
(50%) of the combined voting power of the then-outstanding securities of the
entity acquiring the Corporation’s assets or parent thereof are immediately
thereafter beneficially owned, directly or indirectly and in substantially the
same proportion, by the persons who beneficially owned the Corporation’s
outstanding voting securities immediately before the transaction,






--------------------------------------------------------------------------------





(iv)    a merger, recapitalization, consolidation, or other transaction to which
the Corporation is a party or the sale, transfer, or other disposition of all or
substantially all of the Corporation’s assets if, in either case, the members of
the Board immediately prior to consummation of the transaction do not, upon
consummation of the transaction, constitute at least a majority of the board of
directors of the surviving entity or the entity acquiring the Corporation’s
assets, as the case may be, or a parent thereof (for this purpose, any change in
the composition of the board of directors that is anticipated or pursuant to an
understanding or agreement in connection with a transaction will be deemed to
have occurred at the time of the transaction); or


(v)    a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (a) have been Board members since the beginning of
such period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members who were
described in clause (a) or who were previously so elected or approved and who
were still in office at the time the Board approved such election or nomination;
provided, however, that solely for purposes of determining whether a permissible
Section 409A distribution can be made under Paragraph 6.D in connection with
such Change in Control event, the period for measuring a change in the
composition of the Board shall be limited to a period of twelve (12) consecutive
months or less;


provided, however, that no Change in Control shall occur if the result of the
transaction is to give more ownership or control of the Corporation to any
person or related group of persons who held securities representing more than
thirty percent (30%) of the combined voting power of the Corporation's
outstanding securities as of March 3, 2003.


F.    Code shall mean the Internal Revenue Code of 1986, as amended.
G.    Common Stock shall mean the shares of the Corporation’s common stock.
H.    Corporation shall mean SJW Group., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of SJW Group. which shall by appropriate action adopt the Plan and/or assume the
Award.
I.    Disability shall mean the Participant’s permanent and total disability as
determined pursuant to Section 22(e)(3) of the Code.
J.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance; provided, however, that solely for purposes of determining whether
Participant has incurred a Separation from Service, the term




--------------------------------------------------------------------------------





“Employee” shall have the meaning assigned to such term in the Separation from
Service definition set forth in this Appendix.
K.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing selling price per share on the date in question on the Stock
Exchange on which the Common Stock is at that time primarily traded, as such
price is officially quoted in the composite tape of transactions on such
exchange. If there is no reported sale of Common Stock on such Stock Exchange on
the date in question, then the Fair Market Value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.
L.    Good Cause shall mean:
(i)     Any act or omission by Participant that results in substantial harm to
the business or property of the Corporation (or any Parent or Subsidiary) and
that constitutes dishonesty, intentional breach of fiduciary obligation or
intentional wrongdoing,
(ii)    Participant’s conviction of a criminal violation involving fraud or
dishonesty, or
(iii)    Participant’s intentional and knowing participation in the preparation
or release of false or materially misleading financial statements relating to
the operations and financial condition of the Corporation (or any Parent or
Subsidiary) or Participant’s intentional and knowing submission of any false or
erroneous certification required of him or her under the Sarbanes-Oxley Act of
2002 or any securities exchange on which the Common Stock is at the time listed
for trading.
The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss
Participant or any other person in the Service of the Corporation (or any Parent
or Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan or this Agreement, to constitute
grounds for termination for Good Cause.


M.    Good Reason shall be deemed to exist with respect to Participant if and
only if, without Participant’s express written consent:
(i)    there is a significantly adverse change in the nature or the scope of
Participant’s authority or in his or her overall working environment;
(ii)    Participant is assigned duties materially inconsistent with his or her
present duties, responsibilities and status;
(iii)    there is a reduction in the sum of Participant’s rate of base salary
and target bonus; or
(iv)    the Corporation changes by fifty-five (55) miles or more the principal
location in which Participant is required to perform services;




--------------------------------------------------------------------------------





provided, however, that, before Participant may resign for any Good Reason event
or transaction, Participant must first provide written notice to the Corporation
(or the Parent or Subsidiary employing Participant) identifying such Good Reason
event or transaction within ninety (90) days after the occurrence of such event
or transaction and the Corporation (or the Parent or Subsidiary employing
Participant) shall have failed to cure such event or transaction within thirty
(30) days after receipt of such written notice.


N.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.
O.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
P.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
Q.    Plan shall mean the Corporation’s Long-Term Incentive Plan.
R.    Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
S.    Qualifying Change in Control shall mean a transaction effecting a change
in control or ownership of the Corporation that also qualifies as: (i) a change
in the ownership of the Corporation, as determined in accordance with Section
1.409A-3(i)(5)(v) of the Treasury Regulations, (ii) a change in the effective
control of the Corporation, as determined in accordance with Section
1.409A-3(i)(5)(vi) of the Treasury Regulations, or (iii) a change in the
ownership of a substantial portion of the assets of the Corporation, as
determined in accordance with Section 1.409A-3(i)(5)(vii) of the Treasury
Regulations.
T.    Restricted Stock Unit shall mean each unit subject to the Award which
shall entitle Participant to receive one (1) share of Common Stock upon the
vesting of that unit.
U.    Separation from Service shall mean the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or as a consultant or independent contractor) permanently decreases to
a level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such services). Solely for purposes of determining when a Separation
from Service occurs, Participant will be deemed to continue in “Employee” status
for so long as he or she remains in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
“Employer Group” means the Corporation and any Parent or Subsidiary and any
other corporation or business controlled by,




--------------------------------------------------------------------------------





controlling or under common control with, the Corporation, as determined in
accordance with Sections 414(b) and (c) of the Code and the Treasury Regulations
thereunder, except that in applying Sections 1563(1), (2) and (3) of the Code
for purposes of determining the controlled group of corporations under Section
414(b), the phrase “at least 50 percent” shall be used instead of “at least 80
percent” each place the latter phrase appears in such sections and in applying
Section 1.414(c)-2 of the Treasury Regulations for purposes of determining
trades or businesses that are under common control for purposes of Section
414(c), the phrase “at least 50 percent” shall be used instead of “at least 80
percent” each place the latter phrase appears in Section 1.4.14(c)-2 of the
Treasury Regulations. Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Section 409A of the Code.
V.    Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the Board or a consultant or independent advisor.
Participant shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) Participant no longer performs services in
any of the foregoing capacities for the Corporation (or any Parent or
Subsidiary) or (ii) the entity for which Participant performs such services
ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.
Service as an Employee shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Corporation; provided,
however, that the following special provisions shall be in effect for any such
leave:
(i)    Should the period of such leave (other than a disability leave) exceed
six (6) months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial six (6) - month
period of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary).
(ii)    Should the period of a disability leave exceed twenty-nine (29) months,
then Participant shall be deemed to cease Service and to incur a Separation from
Service upon the expiration of the initial twenty-nine (29)-month period of that
leave, unless Participant retains a right to re-employment under applicable law
or by contract with the Corporation (or any Parent or Subsidiary). For such
purpose, a disability leave shall be a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
causes Participant to be unable to perform the duties of his or her position of
employment with the Corporation (or any Parent or Subsidiary) or any
substantially similar position of employment.
(iii)    Except to the extent otherwise required by law or expressly authorized
by the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.




--------------------------------------------------------------------------------





W.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
X.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
Y.    Withholding Taxes shall mean (i) the employee portion of the federal,
state and local employment taxes required to be withheld by the Corporation in
connection with the vesting of the shares of Common Stock (or any other
property) under the Award and (ii) the federal, state and local income taxes
required to be withheld by the Corporation in connection with the issuance of
those vested shares (or any other property).




--------------------------------------------------------------------------------







Exhibit B


Restricted Stock Unit Issuance Agreement (Special Time-Based Grant)




--------------------------------------------------------------------------------







SJW GROUP
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the Plan for the purpose of retaining the services
of selected Employees of the Corporation (or any Parent or Subsidiary).


B.    Participant is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of an equity incentive award under the Plan designed to retain
Participant’s continued service.


C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
1.    Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit which vests during Participant’s period of Service shall
entitle Participant to receive one share of Common Stock on the applicable
issuance date for that share. The number of shares of Common Stock subject to
the awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the applicable date or dates on which those vested shares shall become
issuable to Participant and the remaining terms and conditions governing the
award (the “Award”) shall be as set forth in this Agreement.
Participant
__________________________
Award Date:
___________________
Number of Shares
Subject to Award:
________ shares of Common Stock (the “Shares”)
Vesting Schedule:
The Shares shall vest in a series of three (3) successive equal annual
installments upon Participant’s completion of each year of Service over the
three (3)-year period measured from the Award Date (the “Normal Vesting
Schedule”). However, the Shares may be subject to accelerated vesting in
accordance with the provisions of Paragraphs 4 and 6 below.





--------------------------------------------------------------------------------







Issuance Schedule:
The Shares in which the Participant vests on an annual basis in accordance with
the Normal Vesting Schedule shall be issued, subject to the Corporation’s
collection of all applicable Withholding Taxes, on the applicable annual vesting
date (the “Issuance Date”) or as soon thereafter as administratively
practicable, but in no event later than the close of the calendar year in which
such annual vesting date occurs or (if later) the fifteenth day of the third
calendar month following such vesting date. The Shares which vest pursuant to
Paragraph 4 or Paragraph 6 of this Agreement shall be issued in accordance with
the provisions of the applicable Paragraph. The applicable Withholding Taxes are
to be collected pursuant to the procedure set forth in Paragraph 8 of this
Agreement.



2.    Limited Transferability. Prior to actual receipt of the Shares which vest
and become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may also direct the Corporation to re-issue the stock certificates
for any Shares which in fact vest and become issuable under the Award during his
or her lifetime to one or more designated family members or a trust established
for Participant and/or his or her family members. Participant may make such a
beneficiary designation or certificate directive at any time by filing the
appropriate form with the Plan Administrator or its designee.
3.    Cessation of Service. Except as otherwise provided in Paragraph 4 or
Paragraph 6 below, should Participant cease Service for any reason prior to
vesting in one or more Shares subject to this Award, then the Award shall be
immediately cancelled with respect to those unvested Shares, and the number of
Restricted Stock Units will be reduced accordingly. Participant shall thereupon
cease to have any right or entitlement to receive any Shares under those
cancelled units.
4.    Accelerated Vesting. Should Participant cease Employee status by reason of
death, Disability, termination by the Company other than for Good Cause, or
resignation by the Participant for Good Reason, then all of the Shares at the
time subject to this Award shall immediately vest and shall be issued on the
date of the Participant’s Separation from Service due to such death, Disability,
termination by the Company other than for Good Cause, or resignation by the
Participant for Good Reason, or as soon as administratively practicable
thereafter, subject to the Corporation’s collection of the applicable
Withholding Taxes, but in no event later than the close of the calendar year in
which such Separation from Service occurs or (if later) the fifteenth (15th) day
of the third (3rd) calendar month following the date of such Separation from
Service.
5.    Stockholder Rights. Participant shall not have any stockholder rights,
including voting, dividend or liquidation rights, with respect to the Shares
subject to the Award until the Shares vest and Participant becomes the record
holder of those Shares upon their actual issuance following the Company’s
collection of the applicable Withholding Taxes.




--------------------------------------------------------------------------------





6.    Change in Control.
A.    Any Restricted Stock Units subject to this Award at the time of a Change
in Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of the underlying Shares
at the time of the Change in Control and provides for the subsequent vesting and
payout of that value in accordance with the same vesting and payout provisions
that would be applicable to those Shares in the absence of such Change in
Control. In the event of such assumption or continuation of the Award or such
replacement of the Award with a cash retention program, no accelerated vesting
of the Restricted Stock Units shall occur at the time of the Change in Control.
B.    In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award will be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for the Common Stock in consummation of the Change in Control, the
successor corporation may, in connection with the assumption or continuation of
the Restricted Stock Units subject to the Award at that time, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in the Change in Control
transaction, provided such shares are registered under the federal securities
laws and readily tradable on an established securities exchange.
C.    If the Restricted Stock Units subject to this Award at the time of the
Change in Control are not assumed or otherwise continued in effect or replaced
with a cash retention program in accordance with Paragraph 6.A above, then those
units shall vest immediately prior to the closing of the Change in Control. The
Shares subject to those vested units shall be converted into the right to
receive the same consideration per share of Common Stock payable to the other
stockholders of the Corporation in consummation of that Change in Control, and
such consideration per Share shall be distributed to Participant upon the tenth
(10th) business day following the earliest to occur of (i) the Issuance Date
determined for that Share in accordance with the Normal Vesting Schedule, (ii)
the date of Participant’s Separation from Service or (iii) the first date
following a Qualifying Change in Control on which the distribution can be made
without contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 8.
D.    This Agreement shall not in any way affect the right of the Corporation to
adjust, reorganize or otherwise change its capital or business structure or to
merge, consolidate, dissolve, liquidate or sell or transfer all or any part of
its business or assets.
7.    Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should




--------------------------------------------------------------------------------





the value of outstanding shares of Common Stock be substantially reduced as a
result of a spin-off transaction or an extraordinary dividend or distribution,
or should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Plan Administrator to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change, and the determination of the Plan Administrator shall be
final, binding and conclusive. In the event of a Change in Control, the
adjustments (if any) shall be made in accordance with the provisions of
Paragraph 6.
8.    Issuance of Shares/Collection of Withholding Taxes.
A.    On each applicable Issuance Date (or any earlier date on which the Shares
are to be issued in accordance with the terms of this Agreement), the
Corporation shall issue to or on behalf of the Participant a certificate (which
may be in electronic form) for the applicable number of shares of Common Stock,
subject, however, to the Corporation’s collection of the applicable Withholding
Taxes.
B.    The Corporation shall collect the applicable Withholding Taxes with
respect to the Shares which vest and become issuable hereunder through an
automatic share withholding procedure pursuant to which the Corporation will
withhold, at the time of such issuance, a portion of the Shares with a Fair
Market Value (measured as of the applicable issuance date) equal to the amount
of those taxes; provided, however, that the amount of any Shares so withheld
shall not exceed the amount necessary to satisfy the Corporation‘s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes that are applicable to supplemental taxable
income. In the event payment is to be made in a form other than the Shares, then
the Corporation shall collect from the Participant the applicable Withholding
Taxes pursuant to such procedures as the Corporation deems appropriate under the
circumstances.
C.    Notwithstanding the foregoing provisions of Paragraph 8.B, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the Shares or any other
amounts hereunder (the “Employment Taxes”) shall in all events be collected from
the Participant no later than the last business day of the calendar year in
which the Shares or other amounts vest hereunder. Accordingly, to the extent one
or more vested Shares are issued, or other amounts are distributed, in a year
subsequent to the calendar year in which those Shares or other amounts vest, the
Participant shall, on or before the last business day of the calendar year in
which the Shares or other amounts vest, deliver to the Corporation a check
payable to its order in the dollar amount equal to the Employment Taxes required
to be withheld with respect to those Shares or other amounts. The provisions of
this Paragraph 8.C shall be applicable only to the extent necessary to comply
with the applicable tax withholding requirements of Code Section 3121(v).
D.    Except as otherwise provided in Paragraph 6 and Paragraph 8.B, the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued pursuant to this Award shall, to the extent necessary, be
rounded down to the next whole share in order to avoid the issuance of a
fractional share.




--------------------------------------------------------------------------------





9.    Deferred Issuance Date. Notwithstanding any provision to the contrary in
this Agreement, no Shares or other amounts which become issuable or
distributable by reason of Participant’s Separation from Service shall actually
be issued or distributed to Participant prior to the earlier of (i) the first
day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.
10.    Benefit Limit. The benefit limitation of this Paragraph 10 shall apply
only to the extent Participant is not otherwise entitled to a Code Section 4999
tax gross-up under the Corporation’s Executive Severance Plan (or any successor
plan) with respect to the Shares that vest on an accelerated basis in connection
with a Change in Control or subsequent cessation of Employee status:
In the event the vesting and issuance of the Shares subject to this Award would
otherwise constitute a parachute payment under Code Section 280G, then the
vesting and issuance of those Shares shall be subject to reduction to the extent
necessary to assure that the number of Shares which vest and are issued under
this Award will be limited to the greater of (i)  the number of Shares which can
vest and be issued without triggering a parachute payment under Code Section
280G or (ii)  the maximum number of Shares which can vest and be issued under
this Award so as to provide the Participant with the greatest after-tax amount
of such vested and issued Shares after taking into account any excise tax the
Participant may incur under Code Section 4999 with respect to those Shares and
any other benefits or payments to which the Participant may be entitled in
connection with any change in control or ownership of the Corporation or the
subsequent termination of the Participant’s Service.
11.    Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any Stock Exchange on which the Common Stock
may be listed for trading at the time of such issuance.
12.    Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this




--------------------------------------------------------------------------------





Agreement. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
13.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
14.    Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award. To the
extent there is any ambiguity as to whether any provision of this Agreement
would otherwise contravene one or more applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder, such provision shall
be interpreted and applied in a manner that complies with the applicable
requirements of Code Section 409A and the Treasury Regulations thereunder. For
purposes of Code Section 409A, each installment distribution of Shares (or other
installment distribution hereunder) shall be treated as a separate payment, and
Participant’s right to receive each such installment of Shares (or other
installment distribution hereunder) shall accordingly be treated as a right to
receive a series of separate payments.
15.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules
16.    Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.
    




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit
Issuance Agreement on the respective dates indicated below.






SJW GROUP
By:                                                               
Dated:                                                           
 









[NAME OF PARTICIPANT]
Signature:                                                     
Address:                                                      
Dated:                                                           
 









--------------------------------------------------------------------------------






APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.    Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B.    Award shall mean the award of Restricted Stock Units made to Participant
pursuant to the terms of the Agreement.
C.    Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
D.    Board shall mean the Corporation’s Board of Directors.
E.    Change in Control shall mean any change in control or ownership of the
Corporation which occurs by reason of one or more of the following events:
(i)    the acquisition, directly or indirectly by any person or related group of
persons (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under control with, the Corporation or an employee benefit
plan maintained by any such entity, of beneficial ownership (as defined in Rule
13d-3 of the Exchange Act) of securities of the Corporation that results in such
person or related group of persons beneficially owning thirty percent (30%) or
more of the total combined voting power of the Corporation’s then-outstanding
securities;
(ii)    a merger, recapitalization, consolidation, or other similar transaction
to which the Corporation is a party, unless securities representing at least
fifty percent (50%) of the combined voting power of the then-outstanding
securities of the surviving entity or a parent thereof are immediately
thereafter beneficially owned, directly or indirectly and in substantially the
same proportion, by the persons who beneficially owned the Corporation’s
outstanding voting securities immediately before the transaction;


(iii)    a sale, transfer or disposition of all or substantially all of the
Corporation’s assets, unless securities representing at least fifty percent
(50%) of the combined voting power of the then-outstanding securities of the
entity acquiring the Corporation’s assets or parent thereof are immediately
thereafter beneficially owned, directly or indirectly and in substantially the
same proportion, by the persons who beneficially owned the Corporation’s
outstanding voting securities immediately before the transaction,









--------------------------------------------------------------------------------

                






(iv)    a merger, recapitalization, consolidation, or other transaction to which
the Corporation is a party or the sale, transfer, or other disposition of all or
substantially all of the Corporation’s assets if, in either case, the members of
the Board immediately prior to consummation of the transaction do not, upon
consummation of the transaction, constitute at least a majority of the board of
directors of the surviving entity or the entity acquiring the Corporation’s
assets, as the case may be, or a parent thereof (for this purpose, any change in
the composition of the board of directors that is anticipated or pursuant to an
understanding or agreement in connection with a transaction will be deemed to
have occurred at the time of the transaction); or


(v)    a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (a) have been Board members since the beginning of
such period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members who were
described in clause (a) or who were previously so elected or approved and who
were still in office at the time the Board approved such election or nomination;
provided, however, that solely for purposes of determining whether a permissible
Section 409A distribution can be made under Paragraph 6.D in connection with
such Change in Control event, the period for measuring a change in the
composition of the Board shall be limited to a period of twelve (12) consecutive
months or less;


provided, however, that no Change in Control shall occur if the result of the
transaction is to give more ownership or control of the Corporation to any
person or related group of persons who held securities representing more than
thirty percent (30%) of the combined voting power of the Corporation's
outstanding securities as of March 3, 2003.


F.    Code shall mean the Internal Revenue Code of 1986, as amended.
G.    Common Stock shall mean the shares of the Corporation’s common stock.
H.    Corporation shall mean SJW Group., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of SJW Group. which shall by appropriate action adopt the Plan and/or assume the
Award.
I.    Disability shall mean the Participant’s permanent and total disability as
determined pursuant to Section 22(e)(3) of the Code.
J.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance; provided, however, that solely for purposes of determining whether
Participant has incurred a Separation from Service, the term




--------------------------------------------------------------------------------

                






“Employee” shall have the meaning assigned to such term in the Separation from
Service definition set forth in this Appendix.
K.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing selling price per share on the date in question on the Stock
Exchange on which the Common Stock is at that time primarily traded, as such
price is officially quoted in the composite tape of transactions on such
exchange. If there is no reported sale of Common Stock on such Stock Exchange on
the date in question, then the Fair Market Value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.
L.    Good Cause shall mean:
(i)     Any act or omission by Participant that results in substantial harm to
the business or property of the Corporation (or any Parent or Subsidiary) and
that constitutes dishonesty, intentional breach of fiduciary obligation or
intentional wrongdoing,
(ii)    Participant’s conviction of a criminal violation involving fraud or
dishonesty, or
(iii)    Participant’s intentional and knowing participation in the preparation
or release of false or materially misleading financial statements relating to
the operations and financial condition of the Corporation (or any Parent or
Subsidiary) or Participant’s intentional and knowing submission of any false or
erroneous certification required of him or her under the Sarbanes-Oxley Act of
2002 or any securities exchange on which the Common Stock is at the time listed
for trading.
The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss
Participant or any other person in the Service of the Corporation (or any Parent
or Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan or this Agreement, to constitute
grounds for termination for Good Cause.


M.    Good Reason shall be deemed to exist with respect to Participant if and
only if, without Participant’s express written consent:
(i)    there is a significantly adverse change in the nature or the scope of
Participant’s authority or in his or her overall working environment;
(ii)    Participant is assigned duties materially inconsistent with his or her
present duties, responsibilities and status;
(iii)    there is a reduction in the sum of Participant’s rate of base salary
and target bonus; or
(iv)    the Corporation changes by fifty-five (55) miles or more the principal
location in which Participant is required to perform services;




--------------------------------------------------------------------------------

                






provided, however, that, before Participant may resign for any Good Reason event
or transaction, Participant must first provide written notice to the Corporation
(or the Parent or Subsidiary employing Participant) identifying such Good Reason
event or transaction within ninety (90) days after the occurrence of such event
or transaction and the Corporation (or the Parent or Subsidiary employing
Participant) shall have failed to cure such event or transaction within thirty
(30) days after receipt of such written notice.


N.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.
O.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
P.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
Q.    Plan shall mean the Corporation’s Long-Term Incentive Plan.
R.    Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
S.    Qualifying Change in Control shall mean a transaction effecting a change
in control or ownership of the Corporation that also qualifies as: (i) a change
in the ownership of the Corporation, as determined in accordance with Section
1.409A-3(i)(5)(v) of the Treasury Regulations, (ii) a change in the effective
control of the Corporation, as determined in accordance with Section
1.409A-3(i)(5)(vi) of the Treasury Regulations, or (iii) a change in the
ownership of a substantial portion of the assets of the Corporation, as
determined in accordance with Section 1.409A-3(i)(5)(vii) of the Treasury
Regulations.
T.    Restricted Stock Unit shall mean each unit subject to the Award which
shall entitle Participant to receive one (1) share of Common Stock upon the
vesting of that unit.
U.    Separation from Service shall mean the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or as a consultant or independent contractor) permanently decreases to
a level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such services). Solely for purposes of determining when a Separation
from Service occurs, Participant will be deemed to continue in “Employee” status
for so long as he or she remains in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
“Employer Group” means the Corporation and any Parent or Subsidiary and any
other corporation or business controlled by,




--------------------------------------------------------------------------------

                






controlling or under common control with, the Corporation, as determined in
accordance with Sections 414(b) and (c) of the Code and the Treasury Regulations
thereunder, except that in applying Sections 1563(1), (2) and (3) of the Code
for purposes of determining the controlled group of corporations under Section
414(b), the phrase “at least 50 percent” shall be used instead of “at least 80
percent” each place the latter phrase appears in such sections and in applying
Section 1.414(c)-2 of the Treasury Regulations for purposes of determining
trades or businesses that are under common control for purposes of Section
414(c), the phrase “at least 50 percent” shall be used instead of “at least 80
percent” each place the latter phrase appears in Section 1.4.14(c)-2 of the
Treasury Regulations. Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Section 409A of the Code.
V.    Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the Board or a consultant or independent advisor.
Participant shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) Participant no longer performs services in
any of the foregoing capacities for the Corporation (or any Parent or
Subsidiary) or (ii) the entity for which Participant performs such services
ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.
Service as an Employee shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Corporation; provided,
however, that the following special provisions shall be in effect for any such
leave:
(i)    Should the period of such leave (other than a disability leave) exceed
six (6) months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial six (6) - month
period of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary).
(ii)    Should the period of a disability leave exceed twenty-nine (29) months,
then Participant shall be deemed to cease Service and to incur a Separation from
Service upon the expiration of the initial twenty-nine (29)-month period of that
leave, unless Participant retains a right to re-employment under applicable law
or by contract with the Corporation (or any Parent or Subsidiary). For such
purpose, a disability leave shall be a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
causes Participant to be unable to perform the duties of his or her position of
employment with the Corporation (or any Parent or Subsidiary) or any
substantially similar position of employment.
(iii)    Except to the extent otherwise required by law or expressly authorized
by the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.




--------------------------------------------------------------------------------

                






W.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
X.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
Y.    Withholding Taxes shall mean (i) the employee portion of the federal,
state and local employment taxes required to be withheld by the Corporation in
connection with the vesting of the shares of Common Stock (or any other
property) under the Award and (ii) the federal, state and local income taxes
required to be withheld by the Corporation in connection with the issuance of
those vested shares (or any other property).




--------------------------------------------------------------------------------

                








Exhibit C


Confidential Settlement Agreement and Release




--------------------------------------------------------------------------------

                








CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE
This Confidential Settlement Agreement and General Release (“Agreement”) is made
and entered into by and between Eric W. Thornburg for himself and his heirs,
successors and assigns (hereinafter “Executive”), and SJW Group (hereinafter
“Company”) (collectively, the “Parties”), effective on this ___ day of _______
20__:
1.    Release. Executive understands and agrees that in exchange for the
consideration described in Section 7 of the Employment Agreement between
Executive and Company, which is in addition to anything of value to which
Executive is entitled to receive, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Executive and his
representatives, agents, estate, heirs, successors and assigns, absolutely and
unconditionally hereby release, remise, discharge, and hold harmless the
Releasees (which is defined to include the Company and/or any of its parents,
subsidiaries or affiliates, predecessors, successors or assigns, and its and
their respective current and/or former partners, directors,
shareholders/stockholders, officers, employees, employee benefit plans,
insurers, attorneys and/or agents, all both individually and in their official
capacities), from any and all legally waivable actions or causes of action,
suits, claims, complaints, contracts, liabilities, agreements, promises,
contracts, torts, debts, damages, controversies, judgments, rights and demands,
whether existing or contingent, known or unknown, suspected or unsuspected,
which arise out of Executive’s employment with, change in employment status
with, and/or separation of employment from, the Company. This release is
intended by Executive to be all-encompassing and to act as a full and total
release of any legally waivable claims, whether specifically enumerated herein
or not, that Executive may have or have had against the Releasees arising from
conduct occurring up to and through the date of this Agreement, including, but
not limited to, any legally waivable claims arising from any federal, state or
local law, regulation or constitution dealing with either employment, employment
benefits or employment discrimination including any claims or causes of action
Executive have or may have relating to discrimination under federal, state or
local statutes including, but not limited to, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act of 1990,
Title VII of the Civil Rights Act of 1964, the Employee Retirement Income
Security Act of 1974, the Americans with Disabilities Act, the Family and
Medical Leave Act, the California Fair Employment and Housing Act, all as
amended from time to time, and any contract, whether oral or written, express or
implied; any tort; any claim for equity or other benefits; or any other
statutory and/or common law claim.
Executive agrees and understands that, except as may be required by subpoena,
court order, or other legal proceedings, he shall not, in any way, assist any
individual or entity in commencing or prosecuting any action or proceeding,
including, but not limited to, any administrative agency claims, charges or
complaints or any lawsuit against the Releasees, or in any way cooperate or
participate in any such action or proceeding, including trial, pretrial
preparation, prelitigation fact-gathering or administrative agency proceeding
connected with any and all matters. Absent legal compulsion, this Agreement bars
Executive from testifying, providing documents or information, advising,
counseling or providing any other form of assistance to any person or entity who
wishes to make or who is making claims against the




--------------------------------------------------------------------------------

                






Releasees. Executive understands and agrees that, notwithstanding any provisions
and covenants in this Paragraph, nothing in this Agreement and Release is
intended to constitute an unlawful release or waiver of any of Executive’s
rights under any laws and/or to prevent, impede, or interfere with Executive’s
ability and/or right to provide truthful testimony if under subpoena to do so.
2.    No Filing of Claims. Executive represents and warrants that he does not
presently have on file any claims, charges, grievances, actions, appeals or
complaints against Releasees in or with any administrative, state, federal or
governmental entity, agency, board or court, or before any other tribunal or
arbitrator(s), public or private, based upon any actions occurring prior to the
date of this Agreement.
3.    Waiver of Unknown Claims. It is further understood and agreed by the
Parties that as a condition of this Agreement, Executive hereby expressly waives
and relinquishes any and all claims, rights or benefits that he may have under
California Civil Code Section 1542, which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or his favor at the time of executing the release which
if known by him or his must have materially affected his or his settlement with
the debtor.”
In connection with such waiver and relinquishment, Executive hereby acknowledges
that he or his attorneys may hereafter discover claims or facts in addition to,
or different from, those which they now know or believe to exist, but that he
expressly agrees to fully, finally and forever settle and release any and all
claims, known or unknown, suspected or unsuspected, which exist or may exist on
his behalf against Releasees at the time of execution of this Agreement,
including, but not limited to, any and all claims relating to or arising from
Executive’s employment with Company, the cessation of that employment, or the
subsequent Lawsuit arising out of that employment. The Parties further
acknowledge, understand and agree that this representation and commitment is
essential to each Party and that this Agreement would not have been entered into
were it not for this representation and commitment.
4.    Reports to Government Entities. Nothing in this Agreement shall prohibit
or restrict the Executive from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. The Executive
does not need the prior authorization of the Company to engage in such
communications, respond to such inquiries, provide confidential information or
documents to the Regulators, or make any such reports or disclosures to the
Regulators. The Executive is not required to notify the Company that the
Executive has engaged in such communications with the




--------------------------------------------------------------------------------

                






Regulators. If the Executive is required by law to disclose Proprietary
Information, other than to Regulators as described above, the Executive shall
give prompt written notice to the Company so as to permit the Company to protect
its interests in confidentiality to the extent possible. Federal law provides
criminal and civil immunity to federal and state claims for trade secret
misappropriation to individuals who disclose a trade secret to their attorney, a
court, or a government official in certain, confidential circumstances that are
set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.
5.    Non-Admission of Liability. The Parties acknowledge that they each deny
any wrongdoing whatsoever in connection with one another and that the settlement
agreement made pursuant to this Agreement is made solely for the purpose of
compromising disputed claims and avoiding the time, expense and uncertainty of
litigation. It is expressly understood and agreed that nothing contained in this
Agreement shall constitute or be treated as an admission of any wrongdoing or
liability on the part of Company or Executive.
6.    Confidentiality. Executive represents that he will not hereafter without
compulsion of legal process, disclose to others, either directly, indirectly or
by implication, the existence of this Agreement, the terms of his severance
benefits (either by specific dollar amount, by number of “figures”, or
otherwise), or the fact of the payment of said amounts, or the facts or
circumstance if any actual or alleged claims that Executive may have against
Releasees, except to the extent previously disclosed to the public by the
Company and except that Executive may disclose such information as is necessary
to his spouse, or his attorneys, accountants or other professional advisors to
effect the purposes for which he has consulted such attorneys, accountants, or
professional advisors, or where disclosure is required by law. Any person or
entity to which Executive is permitted to and in fact discloses such
information, other than where a disclosure is required by law, must agree to be
bound by the terms of this confidentiality provision. In the event that
Executive believes he is legally obligated by statutory or regulatory
requirements (including compulsory legal process), to make such disclosures, he
shall so notify Company in writing immediately, and in no event less than ten
(10) days prior to the date for disclosure. If it is not possible to do so at
least ten (10) days in advance, Executive will notify the Company’s General
Counsel within twenty-four (24) hours of receiving notice that Executive is so
obligated. If Company takes any action to challenge such disclosure, Executive
shall defer making such disclosure until Company’s challenge is finally
resolved, unless ordered by a Court to give the information notwithstanding
Company’s challenge. Executive agrees and acknowledges that a violation of this
paragraph by Executive shall be a material breach of this Agreement
7.    Payments of Taxes. Executive agrees to pay all federal, state and local
taxes and any other legal obligations, if any, which are required by law to be
paid with respect to the payments received under Section 7 of the Employment
Agreement.  With respect to the Settlement Payment, Executive further agrees
that should any of the foregoing payments be found improper or unwarranted by
the Internal Revenue Service or any other taxing authority, with the result that
Executive is held obligated to pay additional taxes, fees, penalties, or
interest,




--------------------------------------------------------------------------------

                






he will not assert, file, or make any claims against Company or pursue any other
causes of action against it or its representatives for such taxes, fees,
penalties, or interest as they may be compelled to pay and the costs, including
attorneys’ fees, which he may have to pay in connection with any disputes
between his and the Internal Revenue Service or any other taxing authority.
8.    Acknowledgement of Wages Paid and No Other Amounts Due. Executive
acknowledges that, except as expressly provided for in this Agreement, he has
been paid any and all salary, bonuses, commissions or other amounts due from
Releasees, and that no other amounts are due to Executive from Releasees.
9.    No Further Employment with Company. Executive understands and agrees that
he has no right to employment with Company or any of its parents, subsidiaries,
affiliates or related companies and is not eligible for re-hire by Company or
any of its parents, subsidiaries, affiliates or related companies. Executive
further agrees that he shall not apply for re-employment directly with Company
or any of its parents, subsidiaries, affiliates or related companies.
10.    Right to Revoke.
Executive understands and agrees that he:
(a)
Has a full twenty-one (21) days (or forty-five (45) days if such longer period
is required under applicable law) after receipt of this Agreement within which
to review and consider the Agreement;

(b)
Is advised to consult with an attorney which he may freely choose prior to
executing this Agreement;

(c)
Has carefully read and fully understands the provisions of this Agreement;

(d)
Is, through and in accordance with the terms set forth in this Agreement,
releasing Releasees from any and all claims he has or may come to have against
the Releasees;

(e)
Is knowingly and voluntarily agreeing to all the terms set forth in this
Agreement;

(f)
Has seven (7) days after the execution of this Agreement within which he may
revoke this Agreement. In order to revoke this Agreement, Executive must deliver
to the Company’s General Counsel, a letter stating that he is revoking this
Agreement no later than seven (7) days after he executes it;

(g)
That, because of this revocation period, this Agreement shall not become
effective or enforceable until the eighth (8th) day following the date Executive
executes this Agreement (the “Effective Date”);





--------------------------------------------------------------------------------

                






(h)
Is not waiving any rights or claims under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621 et seq.) that may arise after the date this
Agreement is executed; and

(i)
Is, by reason of this Agreement and the release of claims herein, receiving from
Company good and sufficient consideration in addition to anything of value to
which he is already entitled.

11.    Non-Solicitation and Proprietary Information and Termination Obligations.
Executive understands and agrees that he will remain bound by the provisions of
Sections 9, 10 and 15 of the Employment Agreement.
12.    Legal and Equitable Remedies.
(a)    Because any breach by the Executive of any of the restrictive covenants
contained in Section 9 and Section 10 of the Employment Agreement would result
in irreparable injury and damage for which money damages would not provide an
adequate remedy, the Company shall have the right to enforce Section 9 and
Section 10 of the Employment Agreement and any of their provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 9 and Section 10 of the Employment Agreement. The Executive agrees that
in any action in which the Company seeks injunction, specific performance or
other equitable relief, the Executive will not assert or contend that any of the
provisions of Section 9 or Section 10 of the Employment Agreement are
unreasonable or otherwise unenforceable.
(b)    The Executive irrevocably and unconditionally (i) agrees that any legal
proceeding arising out of this Agreement shall be brought solely in the United
States District Court for the Northern District of California, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Santa Clara County, (ii) consents to the exclusive
jurisdiction of such court in any such proceeding, and (iii) waives any
objection to the laying of venue of any such proceeding in any such court. The
Executive also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers.
(c)    Notwithstanding anything in this Agreement to the contrary, if the
Executive breaches any of the Executive’s obligations under Section 9 or Section
10 of the Employment Agreement, all payments under Section 7 of the Employment
Agreement shall cease. In such event, the Company may require that the Executive
repay the after-tax value of all amounts theretofore paid to him pursuant to
Section 7 of the Employment Agreement, and in such case, the Executive shall
promptly repay such amounts within the timeframe specified by the Company (which
shall be no earlier than 60 days following the notice to the Executive).
13.    Ownership of Claims. The Parties represent and warrant that they are the
sole and lawful owner of all rights, title and interest in and to all released
matters, claims and demands referred to herein. The Parties further represent
and warrant that there has been no




--------------------------------------------------------------------------------

                






assignment or other transfer of any interest in any such matters, claims or
demands that the Parties may have against one another.
14.    California Law Applies. This Agreement, in all respects, shall be
interpreted, enforced and governed by and under the laws of the State of
California.
15.    Successors and Assigns. It is expressly understood and agreed by the
Parties that this Agreement and all of its terms shall be binding upon each
Parties’ representatives, heirs, executors, administrators, successors and
assigns.
16.    Drafting. The Parties agree that this Agreement shall be construed
without regard to the drafter of the same and shall be construed as though each
party to this Agreement participated equally in the preparation and drafting of
this Agreement.
17.    Attorneys’ Fees. In the event that any party to this Agreement asserts a
claim for breach of this Agreement or seeks to enforce its terms, the prevailing
party in any such proceeding shall be entitled to recover costs and reasonable
attorneys’ fees.
18.    Execution of Additional Documents. The Parties agree to execute such
other, further, and different documents as reasonably may be required to
effectuate this Agreement.
19.    Consultation with Counsel. The Parties and each of them acknowledge that
they have had the opportunity to consult with legal counsel of their choice
prior to execution and delivery of this Agreement, and that they have in fact
done so. Executive acknowledges that he has been specifically advised by counsel
of the consequences of the Release he has signed.
20.    Headings. The headings in each paragraph herein are for convenience of
reference only and shall be of no legal effect in the interpretation of the
terms hereof.
21.    Integration. This Agreement constitutes a single, integrated, written
contract, expressing the entire agreement between the Parties. It supersedes all
prior agreements between the Parties, with the exception of the provisions in
the Employment Agreement specifically referenced herein. The Parties represent
and warrant that they are not relying on any promises or representations that do
not appear written herein. The Parties further understand and agree that this
Agreement can be amended or modified only by a written agreement, signed by all
of the Parties hereto.
22.    Severability. If any provision in this Agreement is found to be
unenforceable, it shall not affect the enforceability of the remaining
provisions and the court shall enforce the remaining provisions to the extent
permitted by law.
23.    Counterparts. This Agreement may be executed in separate counterparts and
each such counterpart shall be deemed an original with the same effect as if all
Parties had signed the same document.
24.    Voluntary Agreement. Executive understands and agrees that he may be
waiving significant legal rights by signing this Agreement, and represents that
he has entered into




--------------------------------------------------------------------------------

                






this Agreement voluntarily, after consulting with his attorneys, with a full
understanding of and in agreement with all of its terms.
25.    Authority to Enter Into Agreement. Each party represents and warrants
that, as of the date of the execution of this Agreement, he, he or it has the
right and authority to execute this Agreement, and he, he or it has not sold,
assigned, transferred, conveyed, or otherwise disposed of any claims or demands
relating to any right surrendered by virtue of this Agreement. Each party
further represents and warrants that he, he or it has had the opportunity to
consult and has consulted legal counsel in connection with the negotiation and
execution of this Agreement. Each of the Parties and his, his or its signatory
represents that the signatory is either a party or a business representative or
assignee of, and is fully authorized to execute this Agreement on behalf of, the
party for whom he or he signs.
26.    PDF Signature. PDF signatures on this Agreement shall be treated as
original signatures.
IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
and Release on the dates indicated below.
PLEASE READ THIS SETTLEMENT AGREEMENT CAREFULLY. IT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
DATED:
Eric W. Thornburg
DATED:
SJW Group.
By:                                                                     
Its:                                                                     
 







